Fish, J.
1. The controlling question upon which this case turned was whether or not an ambiguous written instrument related to the property in dispute, and the trial judge properly left to the jury the determination of this question under the evidence submitted.
2. If any errors were committed in admitting or in rejecting testimony, they were of no material consequence as affecting the result, and not such as would warrant the setting aside of the verdict, there being ample evidence to support the same.

Judgment affirmed.


All the Justices concurring.